Citation Nr: 1525081	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from October 1985 to February 1986 and he thereafter had service in the reserves, including a period of inactive duty for training (INACDUTRA) in the Navy reserves in January 1966.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Pittsburgh, Pennsylvania, of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for residuals of a low back injury and service connection for post concussion syndrome.  

An October 2013 rating decision granted service connection for post concussion syndrome (as a result of a fall during INACDUTRA in January 1966) which was assigned an initial noncompensable disability rating, all effective October 12, 2011 (date of receipt of the original claim for service connection).  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2014.   A transcript thereof is contained within Virtual VA.  That same day additional evidence was submitted into evidence, along with a waiver of initial RO consideration thereof.  

VBMS reflects that in March 2014 the Veteran filed VA Form 21-526EZ, Application for Disability Compensation, and specifically claimed an increased, i.e., compensable rating, for post concussion syndrome.  Because this matter has not been adjudicated by the RO it is not on appeal and the Board has no jurisdiction.  Thus, this matter is referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2014).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which shows that a transcript of the February 2014 videoconference is contained in Virtual VA, as are VA electronic (CAPRI) records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While on INACDUTRA in the Navy reserves on January 21, 1996, the Veteran fell down some stairs at a Quality Inn.  He did not immediately seek medical attention but later that day went to the Butler Memorial Hospital.  

The Veteran later received a monetary settlement with the hotel insurance company.  An incident report (apparently by the manager of the Quality Inn), dated January 21, 1996, reflects that the Veteran fell down stairs "bumping his buttocks and back of head" but the Veteran stated that he felt "OK" and had to return to his "Navy Drill."  

Records of January 21, 1996, of the Butler Memorial Hospital show that the Veteran was seen for head and neck pain.  X-rays of his cervical spine were normal.  These private clinical records do not show that he complained of or was evaluated for a low back injury.  

In 1999 the Veteran was found not to be qualified for retention in the reserves due to his post concussion syndrome.  

The Veteran was seen and treated in 1996 and 1997 by Dr. M. A. for headaches and post concussion syndrome but records from that physician make no reference to complaints of, or evaluation or treatment of lumbosacral pathology.  A March 1996 statement of Dr. M. A. recorded the history of the Veteran's January 1996 injury and his subsequent complaints.  However, the subsequent complaints did not include low back pain.  

The Veteran was seen in 1998 by the Associates in Mental Health but records from that facility also make no reference to complaints of, or evaluation or treatment of lumbosacral pathology.   

Additional evidence submitted the day of the videoconference includes VA records of February 2014 indicating that the Veteran's problem list included low back pain.  Also submitted were records of December 2010 and January 2011 of the Butler Health System.  In December 2010 it was reported that the Veteran was evaluated for back pain which he had had, off and on, for several months but recently had had a flare-up in his mid-back and a little towards the low back.  At times he felt some pain in the right groin.  Over the weekend he had gone to an emergency room where a CAT scan had been normal.  After an examination the assessment was mid to lower back pain.  That same day, a report of lumbar X-rays shows that there was very minimal retrolisthesis of L5 relative to S1, with minimal sclerosis at the margins of the sacroiliac joints.  A January 2011 record shows that the Veteran denied having any radiating pain down his legs but had mid to lower back pain.  X-rays had revealed some spondylosis and retrolisthesis.  

At the videoconference the Veteran testified that at the time he fell down some stairs in January 1996 he hit his low back and the back of his head.  He later went to the emergency room of the Butler Memorial Hospital where they did "an X-ray of my head, my skull, and my back" but didn't find anything.  At that time the treating medical personnel had focused on his head injury.  

The Veteran's representative stated that records of the initial January 1996 treatment at Butler Memorial Hospital included an annotation of what appeared to be "L" spine but acknowledged that the handwriting might be subject to interpretation.  However, the Board's review of these records finds no handwritten notation of any kind which would suggest that there was any reference to the Veteran's lumbar spine.  

The Veteran's representative noted that even the recent VA and private clinical records made no reference to any intercurrent low back injury and it was implied that the Veteran had never stated that he had had, and had never incurred, an intervening low back injury.  The Veteran also stated that aside from the additional evidence being submitted at the hearing there was no other outstanding evidence.  In substance, he testified that he had low back pain at the time of the initial January 1966 injury and that over time the problem had subsided, but only to worsen over the years.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in service connection claims VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In light of the information in January 21, 1996, record relating to the insurance settlement that at the time of the Veteran's initial injury he struck or bumped his buttocks, the Board is of the opinion that a VA medical opinion would be of assistance in deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  

Based on the response and after obtaining any appropriate release from the Veteran, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the record.  

If, after making reasonable efforts to obtain named records the records cannot be secured, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Afford the Veteran a VA examination for the purpose of determining the nature, cause and etiology of any lumbosacral pathology which he now has.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA and VBMS, if any, must be made available to the examiner.  

Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether any currently diagnosed low back pathology is as likely as not (50 % probability) is related to the Veteran's injury during INACDUTRA in January 1966.  

The examiner must carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what was personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner is requested to address the following: 

Is there any medical reason to accept or reject the proposition that if the Veteran had a low back injury during INACDUTRA in January 1966, such injury could have led to his current condition?  If the response is in the positive, is it at least as likely as not (a 50 percent or greater probability) that such occurred?  

What types of signs or symptoms would have been caused by the type of injury herein at issue?  

Could an injury of the type sustained by the Veteran in a fall down some stairs during INACDUTRA have been mistaken for acute injury, such as a strain or sprain, but was a precursor to the Veteran's current condition.  If the response is in the positive, is it at least as likely as not (a 50 percent or greater probability) that such occurred?  

The examiner must provide the rationale for any opinion expressed, preferably with discussion of the prior opinions of record.  

If the examiner cannot respond without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

3.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claims, of failing without good cause to report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the claims folder and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

4.  Following any further development deemed necessary, readjudicate the claim based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

